DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-7, 12 and 15 are objected to because of the following informalities:
Claims 3, 4, 6, and 12 do not end in appropriate punctuation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “indicates a level of a rapid change” in claim 1 is a relative term which renders the claim indefinite. The term “level of rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested for Applicant to use more explicit language to describe the “pulse sharpness,” such as the language found in Paragraphs 12-15 of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meriheina (US 2016/0022152).
Regarding claim 1, as best the claim can be understood, Meriheina discloses the claimed biosignal processing apparatus comprising: at least one processor configured to (e.g. processing component 201; Page 2, Paragraph 31): 
extract reference points from a waveform of a biosignal (e.g. collection of maximum and minimum points in the data; Page 5, Paragraph 58); 
determine a pulse sharpness level corresponding to each of the reference points, wherein the pulse sharpness level indicates a level of a rapid change in the waveform of the biosignal based on a reference point. (e.g. the sum of the slopes of the as described in Page 5, Paragraph 62 can be considered a pulse sharpness level) ; and 
determine a feature point of the biosignal based on the pulse sharpness level (e.g. determination that, when a criteria is fulfilled, a heartbeat is detected; Page 5, Paragraph 63). 
Regarding claim 2, Meriheina additionally discloses a processor that is configured to extract a first reference point having a highest signal value from among neighboring first candidate reference points, and extract a second reference point having a lowest signal value from among neighboring second candidate reference points (e.g. determination of maxima and minima; Page 5, Paragraph 59).
Regarding claim 3, as best the claim can be understood, Meriheina additionally discloses a process configured to determine pulse sharpness levels corresponding to each of the first reference point and the second reference point, and determine a pulse direction of the biosignal based on the pulse sharpness levels (e.g. to determine whether it is a maxima and minima, a pulse direction will necessarily be determined).
Regarding claim 4, as best the claim can be understood, Meriheina additionally discloses a processor configured to determine a pulse sharpness level corresponding to the first reference point based on a distance from the first reference point to each of first candidate reference points adjacent to the first reference point in the waveform of the biosignal (e.g. determination of the first sum of slopes (max1-min2)+(max2-min2); Page 5, Paragraph 61) ; and determine a pulse sharpness level corresponding to the second reference point based on a distance from the second reference point to each of second candidate reference points adjacent to the second reference point in the waveform of the biosignal (e.g. determination of the second sum of slopes -(max2-min2)+(max2-min3); Page 5, Paragraph 62).
Regarding claim 6, Meriheina additionally discloses a processor that is configured to extract candidate reference points corresponding to at least one of a maximum point or a minimum point from the waveform of the biosignal  (e.g. determination of maxima and minima; Page 5, Paragraph 59); and determine the reference points from among the candidate reference points based on signal values of the candidate reference points (e.g. Page 5, Paragraphs 59-62).
Regarding claim 7, Meriheina additionally discloses a processor that is configured to determine the candidate reference points based on a highest signal value or a lowest signal value in a time interval of the waveform of the biosignal (e.g. determination of a minima or a maxima).
Regarding claim 12, as best the claim can be understood, Meriheina additionally discloses a processor configured to determine a pulse direction of the biosignal based on a result of comparing a sum of the pulse sharpness levels of the first reference point and a sum of the pulse sharpness levels of the second reference point (e.g. comparison as shown on Page 5, Paragraphs 60-62).
Regarding claim 15, Meriheina additionally discloses a processor that is configured to determine the feature point of the biosignal based on the first reference point or the second reference point based on the pulse direction (e.g. determination of the heartbeat based upon the maxima and minima; Page 5, Paragraph 63).
Regarding claim 16, Meriheina additionally discloses a processor that is configured to
to apply a low-pass filter to the waveform of the biosignal (e.g. low pass filter as described on Page 4, Paragraph 47); determine a sum of slopes based on a time with respect to a waveform of the biosignal to which the low-pass filter is applied based on a pulse direction of the biosignal (e.g. Page 5, Paragraphs 61-62); and determine the feature point of the biosignal based on the sum of slopes and a threshold value (e.g. Page 5, Paragraph 63.
Regarding claim 17, Meriheina additionally discloses a threshold value that adaptively varies depending on a change in the biosignal (e.g. removal and addition of missing intervals as deemed plausible; Page 5, Paragraph 64-66).
Regarding claim 18, Meriheina additionally discloses candidate reference points that comprise first candidate reference points corresponding to maximum points and second candidate reference points corresponding to minimum points (e.g. Page 5, Paragraphs 59-62).
Regarding claim 19, Meriheina additionally discloses at least one processor further configured to output bioinformation based on the feature point (e.g. interface unit 214; Page 2, Paragraph 32).

Allowable Subject Matter
Claims 5, 8-11, and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda K Hulbert/            Primary Examiner, Art Unit 3792